UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4744


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT NEIL SAMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cr-00357-RWT-1)


Submitted:   October 20, 2015             Decided:   November 10, 2015


Before AGEE and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Arun G.
Rao, Mara Z. Greenberg, Assistant United States Attorneys,
Gustav W. Eyler, Special Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Neil Sampson pled guilty to conspiracy to interfere

with interstate commerce by robbery, interference with commerce

by   robbery,        and    brandishing      a    firearm    during     a    crime     of

violence.       He     appeals,      asserting       that   his   upward      variance

sentence was unreasonable. 1           We affirm.

     Sampson       contends     that   his       sentence   was   procedurally        and

substantively unreasonable because the district court failed to

meaningfully consider the 18 U.S.C. § 3553(a) (2012) factors;

failed to consider Sampson’s chief argument (his age, 53 at the

time of sentencing); failed to explain why a variance sentence

served the purposes of sentencing while a Sentencing Guidelines

sentence     did      not;    and    erroneously        supported      its    variance

sentence     with      details      about       Sampson’s   offenses        that     were

considered      by    the     Guidelines.          We   review    a    sentence       for

procedural    and      substantive     reasonableness        under     an    abuse     of

discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).     The first step requires this court to ensure that the

district court committed no significant procedural error such as

failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider



     1  Sampson was sentenced to 300 months                       in    prison;       his
Sentencing Guidelines range was 205-235 months.



                                            2
the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence—including        an    explanation      for    any    deviation       from   the

Guidelines range.         Id.     If we conclude that a sentence is free

of   significant        procedural       error,        we     then     consider        the

substantive reasonableness of the sentence.                        United States v.

Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

     In the case of a variance or departure, “‘a major departure

should be supported by a more significant justification than a

minor one,’” United States v. Lymas, 781 F.3d 106, 113 (4th Cir.

2015) (internal alterations omitted) (quoting Gall, 552 U.S. at

50)),    and    appellate       courts    apply        greater     scrutiny      to    an

explanation      supporting       a    substantial          variance,     see    United

States v.      McClung,    483    F.3d    273,    277       (4th   Cir.   2007).        A

sentencing court’s explanation falters if it fails to provide an

individualized assessment of the facts before it when imposing

the sentence.        Lymas, 781 F.3d at 113-14.

     Here,      the     district       court’s    variance         explanation        was

sufficient.       Sampson was sentenced to a term of imprisonment

approximately 30% higher than the top of his total Guidelines

range.    Thus, while the court was required to provide a higher

level    of    detail     in     its   explanation,          the     court’s    lengthy

discussion      of     Sampson’s       crime     and        background     met        that

requirement.      While the court relied heavily on the seriousness

                                          3
of the crime and the failure of the Guidelines to adequately

punish    the    crime,      the    court       also       considered         other     statutory

factors.        For     instance,        the     court      considered          the     need   for

deterrence       and     protection        of    the       public.            The    court     also

examined Sampson’s background, the affect of his plea agreement,

and his unpredictable criminal behavior.

      Moreover,        the    court      explicitly             referenced       each    of     the

§ 3553(a) factors and explained how the offenses at issue went

far   beyond         most    robberies          by    involving          extremely       violent

behavior       and     lasting      injuries         to    the     victims.           The     court

specifically          pointed       to     Sampson’s            unusual        background        in

determining      that       his   criminal       behavior         was    unpredictable          and

needed    to    be     deterred.         While       the    court       did    not    explicitly

discuss    Sampson’s         age,    the    court         was    clearly       aware     of    that

factor.    Furthermore, the court expressly rejected a Guidelines

sentence, noting that it was too far away from the statutory

maximum given the circumstances of the crime.                                 Accordingly, the

district court’s articulation of its reasons for the variance

belies Sampson’s claim of procedural error.

      Turning to the substantive reasonableness of the sentence,

we examine the totality of the circumstances to see whether the

sentencing court abused its discretion in concluding that the

sentence it chose satisfied the standards set forth in 18 U.S.C.

§ 3553(a).           United States v. Gomez-Jimenez, 750 F.3d 370, 383

                                                4
(4th Cir.), cert. denied, 135 S. Ct. 305 (2014).                           Sentences that

vary    outside    the    Guidelines        range    are    still        entitled   to   due

deference.        Id.      When reviewing a variance or departure, we

consider whether the sentencing court acted reasonably both with

respect    to    its    decision       to   impose      such   a    sentence      and    with

respect    to    the    extent    of    the   divergence        from      the    sentencing

range.     United States v. McNeill, 598 F.3d 161, 166 (4th Cir.

2010).    It is within the sentencing court’s discretion to accord

more    weight    to     the    aggravating       factors      and   decide       that   the

sentence imposed would serve the § 3553(a) factors on the whole.

Gall, 552 U.S. at 56-59; see also United States v. Jeffery, 631

F.3d 669, 679 (4th Cir. 2011) (observing that “district courts

have extremely broad discretion when determining the weight to

be given each of the            § 3553(a) factors”) (citation omitted).

       Here,    the     court    recognized       its    obligations        to    impose   a

sentence sufficient, but not greater than necessary, to comply

with the § 3553(a) factors.                   Regarding the various § 3553(a)

factors, the court detailed the nature and circumstances of the

offenses, noting that Sampson benefitted from a plea agreement

that resulted in the dismissal of various counts.                                The court

reflected on Sampson’s prior criminal history, concluding that

there    were    numerous       uncounted     convictions          and    many    dismissed

charges for serious crimes.                 The court found that Sampson had

managed to recover from his youthful criminal behavior but that

                                              5
he returned to crime after a very long period of time.                     The

court found that the Guidelines range was insufficient in this

case, based upon the seriousness of the crime and the need to

protect and deter the public.

      We conclude that the district court carefully considered

the relevant § 3553(a) factors and tied them to the increased

sentence.    While Sampson’s Guidelines range included departures

for   a   victim    sustaining    a     serious   bodily   injury,   physical

restraint, carjacking, the involvement of controlled substances,

and the loss amount, it was within the court’s discretion to

determine, as it did, that the totality of Sampson’s criminal

behavior, which included carefully planned and very dangerous

robberies causing lasting impact to both victims and businesses,

was not fully accounted for by the Guidelines.               We find that the

district    court   did   not    give   excessive   weight    to   any   single

factor, but instead considered all the applicable factors.

      Thus, we affirm Sampson’s sentence.             Sampson has filed a

motion to file a pro se supplemental brief raising claims of

ineffective assistance and challenging the denial of his motion

to withdraw his plea. 2     Because Sampson is represented by counsel

who has filed a merits brief, he is not entitled to file a pro



      2We grant Sampson’s motion for reconsideration challenging
the striking of the proposed brief from the docket.



                                         6
se supplemental brief.        Accordingly, we deny his motion.              See

United States v. Penniegraft, 641 F.3d 566, 569 n.1 (4th Cir.

2011) (denying motion to file pro se supplemental brief because

the defendant was represented by counsel).                  We dispense with

oral   argument   because     the    facts   and   legal     contentions    are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                       7